NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                               JUL 11 2014

                                                                           MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

ISAIAH HENDERSON,                                No. 11-56932

              Petitioner - Appellant,            D.C. No. 2:10-cv-10073-PSG-
                                                 RNB
  v.

G. D. LEWIS, Warden,                             MEMORANDUM*

              Respondent - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                              Submitted July 9, 2014**
                                Pasadena, California

Before: SILVERMAN, TALLMAN, and RAWLINSON, Circuit Judges.

       Isaiah Henderson appeals from the district court’s denial of his 28 U.S.C. §

2254 petition for a writ of habeas corpus. Henderson argues that he was deprived

of a fair and impartial jury when the state trial court denied his motion to dismiss


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                         -2-
the jury panel and declined to conduct further specific questioning of the panel

after one prospective juror, Juror Number 17, stated that he had seen the

defendants in his community and would have safety concerns if he served on the

case. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253, and we

affirm.

      Our review is governed by the Antiterrorism and Effective Death Penalty

Act of 1996, which prescribes a highly deferential standard preventing a federal

court from granting relief to a person in custody pursuant to a state court judgment

“with respect to any claim that was adjudicated on the merits in State court

proceedings unless the adjudication of the claim – (1) resulted in a decision that

was contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United States; or (2)

resulted in a decision that was based on an unreasonable determination of the facts

in light of the evidence presented in the State court proceeding.” 28 U.S.C. §

2254(d).

      The California Court of Appeal’s September 30, 2009 denial of Henderson’s

claim was not contrary to or an unreasonable application of clearly established

federal law, and the state court did not unreasonably determine the facts. To the

contrary, the Court of Appeal appropriately recognized the “broad discretion” of
                                         -3-
the trial court to ensure the empanelment of an impartial jury, see Frazier v. United

States, 335 U.S. 497, 511 (1948), and its factual determination that Juror Number

17's remarks were unlikely to have tainted the panel was reasonable and supported

by the record, see Taylor v. Maddox, 366 F.3d 992, 1000 (9th Cir. 2004).

      AFFIRMED.